Citation Nr: 0104873	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-00 302	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 27, 1998 Board decision which denied an increased 
evaluation for residuals of shell fragment wound, left 
deltoid.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
A statement dated in May 1999 was accepted as a request for 
review of the Board's March 27, 1998, decision on the grounds 
of CUE.  See 38 C.F.R. § 20.1404(a) (2000).


FINDING OF FACT

The March 27, 1998, Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous.


CONCLUSION OF LAW

The March 27, 1998, Board decision, which denied an increased 
evaluation for residuals of shell fragment wound, left 
deltoid, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision) and the 
evaluation of evidence (a disagreement as to how the facts 
were weighed or evaluated).  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A July 1996 rating decision denied the veteran's request for 
an increased evaluation for scars, residuals of shell 
fragment wound, left deltoid, which was then rated as 
noncompensable.  In January 1997 the RO recharacterized the 
issue as residuals of shell fragment wound, left deltoid, and 
increased the evaluation to 20 percent disabling, effective 
April 30, 1996.

The relevant evidence of record at the time of the March 1998 
Board decision consisted of service medical records, private 
medical treatment records, and VA examinations.  Service 
medical records reflect that the veteran's left deltoid 
fragment wounds were debrided and sutured; his March 1946 
discharge physical examination noted no active symptomatology 
associated with the shell fragment wound.  In a May 1946 
statement, the veteran's private physician stated that there 
was no impairment of muscle or nerve function of the upper 
arm or shoulder.  A June 1996 VA neurological examination 
report indicated that active movement against resistance of 
the left shoulder was 80 percent of normal and 80 percent of 
the strength of the right shoulder in flexion and extension.  
An X-ray report revealed arthritis in the left shoulder and 
acromioclavicular joints, and evidence of  metallic foreign 
bodies.  At a June 1996 VA muscle examination, the veteran 
complained of some soreness, pain, and tenderness directly 
over the left deltoid, and some pain with heavy pushing and 
pulling use.  At a June 1996 VA skin examination the 
veteran's left shoulder (deltoid area) scars were noted to be 
superficial and slightly disfiguring.

A September 1996 statement from the veteran's private 
physician reflected that the veteran had reported that he had 
gradually increasing pain, stiffness, and spasm in the left 
shoulder and upper arm over the previous six to eight years.  
It was noted that the veteran participated in sports and was 
able to handle the usual tasks that one would expect in a man 
his age.  Physical examination revealed some tenderness over 
the shoulder joint and the musculature of the left upper 
extremity; good range of motion of the left shoulder was 
noted.  An October 1996 orthopedic examination revealed 
tenderness, soreness, and pain to palpation across the top of 
the shoulders, over the acromioclavicular joint and some over 
the rotator cuff; some pain was noted on motion.  Full range 
of motion of the shoulder was found, with no muscle atrophy; 
he had excellent strength in the rotator cuff muscles.  X-
rays revealed minimal degenerative arthritic changes of the 
acromioclavicular and shoulder joints of both shoulders with 
several metallic foreign bodies.  The impression was minimal 
degenerative arthritic changes of the acromioclavicular and 
shoulder joints of both shoulders.

The moving party has asserted that CUE in the March 1998 
Board decision consisted of the Board's failure to recognize 
his disability as moderately severe and thus warranting a 30 
percent evaluation.

The Board observes that the veteran's disability was rated by 
the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5303 (1997), for Muscle Group III.  During the course of 
the appeal which led to the March 27, 1998, Board decision 
which is being reviewed, certain provisions in the Schedule 
for Rating Disabilities dealing with muscle injuries were 
amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claim.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(b)  Moderate disability of muscles.

 Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection. 

 History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

 Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

 Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  

 History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscles wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present. 

 Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1999).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:


(2) Moderate disability of muscles.

 (i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

 (ii)  History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles. 

 (iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

 (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection , 
or sloughing of soft parts, and intermuscular scarring. 

 (ii)  History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

 (iii)  Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56 (2000).

After comparing the pertinent criteria under both the old and 
the new regulation, the Board finds that neither is more 
beneficial to the veteran.  Both versions essentially set 
forth the same criteria, although in different language, for 
findings of moderate and moderately severe disability.  At 
any rate, the veteran has not alleged any error by the Board 
in the March 27, 1998, for failing to apply one or the other 
version of the pertinent rating criteria to his case. 

In light of the available evidence at the time of the March 
1998 Board decision, the Board finds that it was entirely 
reasonable to continue the 20 percent rating for the 
veteran's shell fragment wound disability.  In this regard, 
the Board notes that both private and VA medical records 
supported the March 1998 Board decision's finding of fact 
that the veteran's service connected residuals of shell 
fragment wound, left deltoid, are not more than moderately 
disabling.  As noted in the veteran's April 1998 statement, 
service medical records dated in March, April and May 1945 
did describe his disability as moderately severe.  However, 
the veteran's March 1946 service discharge examination noted 
no active symptomatology associated with the veteran's left 
shoulder disability.  There was no indication of bone or 
nerve involvement, prolonged infection, or sloughing of soft 
parts.  None of the medical evidence of record showed a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile or 
intermuscular scarring, prolonged infection, or indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles, as compared with the sound 
side, which are characteristics of a greater than moderate 
muscle injury.  The VA and private medical records show that 
the veteran had excellent full range of motion of the 
shoulder and little or no functional impairment.  Further, 
while the veteran points out that there are retained foreign 
bodies shown by x-ray which are included in the criteria for 
severe impairment, this fact alone does not mandate a finding 
of moderately severe disability.  The rating criteria set 
forth under the muscle injury codes offer a general framework 
for evaluation and the clear preponderance of the evidence 
showed that the veteran's disability picture was most 
accurately reflected by the criteria for a 20 percent rating 
for moderate impairment.  

The moving party's arguments regarding the interplay between 
the rating criteria and the medical evidence represent an 
example of a disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see generally Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (a 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error).  Accordingly, the Board's March 1998 decision denying 
an increased rating for the veteran's service-connected 
residuals of shell fragment wound, left deltoid, was not 
founded on clear and unmistakable error, and the rating 
decision represented a reasonable exercise of adjudicatory 
judgment.

The moving party and his representative have also alleged 
other errors.  In its January 2001 written brief 
presentation, the veteran's representative has alleged that 
the March 1998 Board decision "declined to apply the 
provisions of 38 C.F.R. § 4.10, 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board did apply 
the provisions, but found that, even considering pain on 
motion, the residuals of the wounds to the left shoulder were 
productive of no additional functional impairment so as to 
support a rating in excess of 20 percent.  In this regard, 
the Board notes that the evidence revealed that veteran had 
full range of motion of his shoulder.  Again, such an 
allegation of error is essentially expressing a disagreement 
as to how the facts were weighed or evaluated by the Board in 
March 1998.  Such a disagreement as to how the evidence was 
weighed is not CUE.  See 38 C.F.R. § 20.1403(d).

In its January 2001 written brief presentation, the veteran's 
representative has also alleged that the March 1998 Board 
decision essentially used an improper standard in evaluating 
the veteran's claim.  While it is true that at one point in 
the decision the Board did state that the "preponderance of 
the evidence does not reveal," the Board notes that the 
March 1998 Board decision concluded by stating that "the 
preponderance of the evidence is against the appellant's 
claim."  In other words, it is clear that the Board used the 
proper legal standard in the veteran's case, and, this 
allegation does not constitute CUE.

Finally, the January 2001 written brief presentation also 
alleges that the March 1998 Board decision erred when it 
"failed to remand the case for a social and industrial 
survey and additional medical evaluation, which addresses the 
impact of the veteran's disability on his day-to-day 
functioning, including keeping up with work requirements."  
The Board notes that the September 1996 examiner stated that 
the veteran participated in sports and was able to handle the 
usual tasks that one would expect in a man his age.  In other 
words, this allegation is without merit.

In sum, for the reasons stated above, in the decision of 
March 27, 1998, the Board did not commit any error of law or 
fact constituting CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.


ORDER

The motion is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 



